BINGHAM, Circuit Judge.
This action was brought May 28, 1917, in the District Court of the United States for Porto Rico. In the complaint it is alleged that the plaintiff is a citizen of the republic of France now residing in Porto Rico, and that the defendants are residents of Porto Rico. There are no allegations or proof that the parties on either side of the controversy are citizens or subjects of a foreign state or states not domiciled in Porto Rico, or that they are citizens of a state, territory, or district of the United States not domiciled in Porto Rico, and in the absence of such allegations or proof in actions brought since the enactment of the Jones Act on March 2, 1917 (39 Stat. at Large, 951, 965 [Comp. St. 1918, Comp. St. Ann. Supp. 1919, § 3803a et seq.]), the requisite diversity of citizenship to confer jurisdiction on the federal District Court for Porto Rico is wanting. Porto Rico Railway Light & Power Co. v. Diaz Mor, 253 U. S. -, 40 Sup. Ct. 516, 64 L. Ed. -, decided by the Supreme Court June 1, 1920.
The judgment of the District Court of the United States for Porto Rico is vacated, and the case is remanded to that court, with directions to dismiss the same for want of jurisdiction; the defendants in error to recover their costs in this court.